Exhibit 10.21.1

 

EXECUTION VERSION

 

AMENDMENT NO. 1

TO CREDIT AGREEMENT AND COLLATERAL AGREEMENT

 

Amendment No. 1, dated as of December 4, 2008, to (i) the Credit Agreement (as
amended from time to time, the “Credit Agreement”), dated as of February 27,
2008, by and among The NASDAQ OMX GROUP, INC. (formerly known as THE NASDAQ
STOCK MARKET, INC.) as borrower (the “Borrower”), BANK OF AMERICA, N.A. as
Administrative Agent, Collateral Agent, Swingline Lender and Issuing Bank,
JPMORGAN CHASE BANK, N.A. as Syndication Agent, BANC OF AMERICA SECURITIES LLC
AND J.P. MORGAN SECURITIES INC. as Joint Lead Arrangers and Joint Bookrunners
and WACHOVIA BANK, NATIONAL ASSOCIATION as Documentation Agent and the Lenders
party thereto and (ii) the Guarantee and Collateral Agreement (the “Collateral
Agreement”), dated as of February 27, 2008, by and among the Administrative
Agent, the Borrower and the subsidiaries of the Borrower named therein.
Capitalized terms not otherwise defined herein having the definitions provided
therefor in the Credit Agreement.

 

WHEREAS, Section 9.02 of the Credit Agreement provides that the Credit Agreement
may be amended by the Borrower and the Required Lenders and that the Collateral
Agreement may be amended by the Administrative Agent and the Loan Parties with
the consent of the Required Lenders; and

 

WHEREAS, the Borrower and the Required Lenders have agreed to amend certain
provisions of the Credit Agreement as more fully set forth below;

 

NOW, THEREFORE, it is hereby agreed as follows:

 

SECTION 1. Amendments. The Credit Agreement and Collateral Agreement are hereby
amended as follows:

 

1.1 The following definition is hereby inserted in alphabetical order in
Section 1.01 of the Credit Agreement:

 

“IDCG” means International Derivatives Clearing Group LLC, a Delaware limited
liability company and its Subsidiaries.

 

1.2 The definition of “Excluded Subsidiary” in the Credit Agreement is hereby
amended by deleting the word “and” at the end of clause (vi) of the definition
thereof, replacing it with “,” and inserting the following phrase at the end of
clause (vii) thereof “and (viii) IDCG for so long as it is not a Wholly-Owned
Subsidiary.”

 

1.3 The definition of “Material Subsidiary” in the Credit Agreement is hereby
amended by (i) replacing each reference to “2.5%” contained therein with “5.0%”
and (ii) adding a new sentence at the end of such definition as follows:

 

“For the avoidance of doubt, for purposes of determining whether any Subsidiary
is a Material Subsidiary for purposes of Subsection 6.05(j) or clauses (f), (g),
(h), (i), (j) or (k) of Article VII (each, a “Specified Exception”), all
Subsidiaries as to which the Borrower has previously relied on a Specified
Exception shall be aggregated (based on the calculation of the amounts set forth
in clause (ii) of the preceding sentence as of the time such Specified Exception
was relied on with respect to each such Subsidiary) for purposes of determining
whether a Subsidiary is a Material



--------------------------------------------------------------------------------

Subsidiary for purposes of such Specified Exception (e.g., if on March 1, 2008,
the Borrower sells Equity Interests of a Subsidiary which accounted for 2% of
the Borrower’s consolidated assets as of December 31, 2007 and 2% of the
Borrower’s consolidated revenues for the year ended December 31, 2007 in
reliance on Section 6.05(j), then for purposes of determining whether a second
Subsidiary is a “Material Subsidiary” for purposes of Section 6.05(j) on
March 1, 2009, if such second Subsidiary accounted for 2% of the Borrower’s
consolidated assets as of December 31, 2008 and 2% of the Borrower’s
consolidated revenues for the year ended December 31, 2008, such second
Subsidiary would not be a “Material Subsidiary” for purposes of such clause but
if such second Subsidiary accounted for 3.5% of the Borrower’s consolidated
assets as of December 31, 2008 and 3.5% of the Borrower’s consolidated revenues
for the year ended December 31, 2008, then such second Subsidiary would
constitute a “Material Subsidiary” for purposes of such clause).”

 

1.4 The definition of “Net Proceeds” in the Credit Agreement is amended by
deleting the word “and” before clause (b)(iii) of the first sentence thereof and
inserting the following at the end of the first sentence thereof “and (iv) in
the case of any sale or issuance of Equity Interests of IDCG, any proceeds from
such sale received by IDCG (except to the extent such proceeds are promptly paid
to the Borrower or any Subsidiary (other than IDCG) and any proceeds from such
sale received by the Borrower or any Subsidiary (other than IDCG), in each case
to the extent that such proceeds do not exceed the net amount of investments
made by the Borrower and its Subsidiaries (other than IDCG) in IDCG”

 

1.5 Section 6.05 of the Credit Agreement is hereby amended by deleting from the
parenthetical in the lead-in thereof the words “and Equity Interests issued to
the Borrower or another Subsidiary in compliance with Section 6.04(e)”;

 

1.6 Subsection 6.05(j) of the Credit Agreement is hereby amended by deleting the
phrase “(other than Equity Interests in a Subsidiary unless all Equity Interests
in such Subsidiary are sold)” and replacing it with “(other than Equity
Interests in a Material Subsidiary unless all Equity Interests in such
Subsidiary are sold)”;

 

1.7 Subsection 6.05(m) of the Credit Agreement is hereby amended by deleting the
word “and” at the end thereof and Subsection 6.05(n) of the Credit Agreement is
hereby amended by inserting the word “and” at the end thereof;

 

1.8 Section 6.05 of the Credit Agreement is hereby amended by inserting a new
subsection (o) as follows:

 

“(o) issuances of Equity Interests of IDCG and sales, transfers and other
dispositions of Equity Interests of IDCG.”

 

1.9 Section 6.05 of the Credit Agreement is hereby amended by deleting in the
proviso thereof (i) all of the references to “clause (b)” and inserting in place
of each such deletion the reference to “clause (c)”, (ii) the reference to “(d)
or (h)” and inserting in place thereof “(e) and (i)”;

 

1.10 Section 6.08(a)(i) of the Credit Agreement is hereby amended by deleting
the word “their” and replacing it with “the applicable class of their”;

 

1.11 Section 6.08(a)(vi) of the Credit Agreement is hereby amended by deleting
the phrase “(when aggregated with the amount expended pursuant to
Section 6.08(b)(iv) below) not to exceed $25,000,000” and replacing it with the
phrase “not to exceed $25,000,000 and, when aggregated



--------------------------------------------------------------------------------

with the amount expended pursuant to Section 6.08(b)(iv) below, not to exceed
$50,000,000” and by deleting the word “and” at the end thereof;

 

1.12 Section 6.08(a) of the Credit Agreement is hereby amended by adding a new
clause (viii) thereto as follows:

 

“(viii) the Borrower or any Subsidiary may redeem, repurchase or otherwise
acquire Equity Interests of any Subsidiary that is not a Wholly-Owned Subsidiary
from any holder of Equity Interests in such Subsidiary so long as, after giving
effect thereto, (x) no Default has occurred and is continuing and (y) the
Borrower shall be in compliance, on a Pro Forma Basis, with the covenants set
forth in Section 6.12 and Section 6.13 as of and for the last day of the most
recently ended fiscal quarter of the Borrower for which financial statements
have been or were required to be delivered pursuant to paragraph (a) or (b) of
Section 5.01”;

 

1.13 Section 6.08(b)(iv) of the Credit Agreement is hereby amended by deleting
the number “$25,000,000” and inserting in place thereof the number
“$50,000,000”;

 

1.14 Article VII of the Credit Agreement is hereby amended by (i) deleting each
reference to “Subsidiary” in clauses (f), (h), (i), (j) and (k) thereof and
replacing each such reference with “Material Subsidiary” and (ii) inserting the
phrase “of the Borrower or any Material Subsidiary” after the words “Material
Indebtedness” in each instance such term appears in clause (g) thereof;

 

1.15 The definition of “Excluded Equity Interests” in the Collateral Agreement
is hereby amended by deleting the word “and” before clause (vii) of the first
sentence of the definition thereof, replacing it with “,” and inserting the
following at the end of the such sentence:

 

“and (viii) any Equity Interests of IDCG until such time as the Borrower has
received confirmation from the Commodities Futures Trading Commission that such
Equity Interests may be pledged hereunder; provided that (x) the Borrower hereby
agrees to use commercially reasonable efforts to obtain such confirmation from
the Commodities Futures Trading Commission and (y) the Collateral Agent and the
other Secured Parties agree that for so long as IDCG is not a Wholly-Owned
Subsidiary, any transfer of the Equity Interests of IDCG by the Collateral Agent
following any exercise of remedies with respect to such Equity Interests
hereunder shall be subject to the limitations set forth in the Organizational
Documents of IDCG and in any shareholders agreement, joint venture agreement or
similar agreement relating to such Equity Interests.”

 

SECTION 2. Conditions to Effectiveness. This Amendment shall become effective as
of the of the date that each of the following conditions have been satisfied:

 

2.1 The Administrative Agent shall have received signed counterparts to this
Agreement from the Borrower, each of the Subsidiary Loan Parties and Lenders
constituting the Required Lenders;

 

2.2 The Administrative Agent shall have received on behalf of each Lender that
has delivered an executed counterpart to this Amendment prior to 5:00 p.m., New
York City time, on December 4, 2008, a fee equal to 0.15% of the sum of (i) the
outstanding principal amount of Term Loans of such Lender and (ii) the amount of
the Revolving Commitment of such Lender;

 

2.3 Borrower shall have paid, in each case to the extent invoiced prior to the
effective date of this Amendment, all amounts owing pursuant to the
Administrative Agent in



--------------------------------------------------------------------------------

connection with this Amendment (including, without limitation, the reasonable
fees and disbursements of Cahill Gordon & Reindel LLP, counsel for the
Administrative Agent with respect thereto).

 

SECTION 3. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders as follows:

 

3.1 Each Loan Party has the corporate or other power and authority to execute,
deliver and carry out the terms and provisions of this Amendment and the
Borrower has taken, and will cause each of the Subsidiary Loan Parties to take,
all necessary corporate action or other action to authorize or ratify the
execution, delivery and performance of this Amendment; each Loan Party has duly
executed and delivered this Amendment and this Amendment constitutes the legal,
valid and binding obligation of each Loan Party, enforceable in accordance with
its terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and subject to
general principles of equity.

 

3.2 Each of the representations and warranties in the Credit Agreement and each
other Loan Document are true and correct in all material respects (except to the
extent that any representation and warranty expressly relates to an earlier
date, in which case such representation and warranty was true and correct in all
material respects as of such earlier date) and (b) both before and after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing.

 

SECTION 4. No Other Amendments. Except as hereby amended, the terms and
provisions of the Credit Agreement and the other Loan Documents shall remain in
full force and effect (including the security interest of the Collateral Agent
under the Collateral Agreement). Except as expressly waived hereby, the
provisions of the Credit Agreement and each other Loan Document are and shall
remain in full force and effect. Nothing herein shall be deemed to entitle the
parties hereto to a consent to, or a waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document in similar or
different circumstances.

 

SECTION 5. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of this Amendment by facsimile or other electronic
means shall be equally effective as delivery of the original executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by facsimile or other electronic means shall also deliver an
original executed counterpart of this Amendment but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability or
binding effect of this Amendment.

 

SECTION 7. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

BORROWER:

 

THE NASDAQ OMX GROUP, INC. By:  

LOGO [g43692ex10_22pg5a.jpg]

Name:   David Warren Title:   Executive Vice President and Chief Financial
Officer

 

SUBSIDIARY LOAN PARTIES

 

THE NASDAQ STOCK MARKET LLC

and

THE NASDAQ OPTIONS MARKET LLC

By:  

LOGO [g43692ex10_22pg5bc.jpg]

Name:   David Warren Title:   Executive Vice President and Chief Financial
Officer

 

BRUT INC. and

TOLL ASSOCIATES L.L.C.

By:  

LOGO [g43692ex10_22pg5bc.jpg]

Name:   David Warren Title:   Treasurer

 

[Amendment]



--------------------------------------------------------------------------------

DIRECTORS DESK LLC, INET HOLDING COMPANY LLC, NASDAQ TECHNOLOGY SERVICES, LLC
and NORWAY ACQUISITION LLC By:  

LOGO [g43692ex10_22pg6ab.jpg]

Name:   Ronald Hassen Title:   Treasurer BOSTON STOCK EXCHANGE, INCORPORATED,
BSE SECURITY CORP., and BSX GROUP LLC By:  

LOGO [g43692ex10_22pg6ab.jpg]

Name:   Ronald Hassen Title:   Treasurer DIRECT REPORT CORPORATION,
GLOBENEWSWIRE, INC., and SHAREHOLDER.COM, INC. By:  

LOGO [g43692ex10_22pg6c.jpg]

Name:   Michael Caramico Title:   Treasurer

 

[Amendment]



--------------------------------------------------------------------------------

NASDAQ INTERNATIONAL MARKET INITIATIVES By:  

LOGO [g43692ex10_22pg7a.jpg]

Name:   John Jacobs Title:   President NASDAQ OMX PHLX, INC. By:  

LOGO [g43692ex10_22pg7b.jpg]

Name:   Joan C. Conley Title:   Secretary BOSTON OPTIONS EXCHANGE REGULATION,
LLC By:  

LOGO [g43692ex10_22pg7c.jpg]

Name:   John Katovich Title:   Secretary

 

[Amendment]



--------------------------------------------------------------------------------

NASDAQ OMX INFORMATION, LLC By:  

LOGO [g43692ex10_22pg8a.jpg]

Name:   Peter Strandell Title:   Treasurer THE PHILADELPHIA BOARD OF TRADE, INC.
By:  

LOGO [g43692ex10_22pg8b.jpg]

Name:   Joan C. Conley Title:   Secretary

 

[Amendment]



--------------------------------------------------------------------------------

ADVANCE TECH SOURCE COMPANY By:  

LOGO [g43692ex10_22pg9a.jpg]

Name:   Joan C. Conley Title:   Secretary

 

[Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. as the Administrative Agent, Collateral Agent and a Lender
By:  

LOGO [g43692ex10_22pg10a.jpg]

Name:   William J. Coupe Title:   SVP



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. as Syndication Agent and a Lender By:  

LOGO [g43692ex10_22pg11a.jpg]

Name:   Alexeev J. Taboas Title:  

Vice President

JPMorgan Chase Bank, N.A.